                                                                1   ROBERT M. FORNI, JR. (SBN 180841)
                                                                    ROPERS, MAJESKI, KOHN & BENTLEY
                                                                2   150 Spear Street, Suite 850
                                                                    San Francisco, CA 94105
                                                                3   Telephone: (415) 543-4800
                                                                    Facsimile: (415) 972-6301
                                                                4   Email:       robert.forni@rmkb.com

                                                                5   Attorneys for Defendant
                                                                    LIBERTY LIFE ASSURANCE COMPANY OF BOSTON
                                                                6
                                                                    P. RANDALL NOAH (SBN 136452)
                                                                7   LAW OFFICES OF P. RANDALL NOAH
                                                                    21 Orinda Way, Suite C, #316
                                                                8   Orinda, CA 94563
                                                                    Telephone: (925) 253-5540
                                                                9   Facsimile: (925) 253-5542
Ropers Majeski Kohn & Bentley 




                                                               10   Attorneys for Plaintiff,
                                                                    MAY LIM-WAPNIARSKI
                                                               11
                                 A Professional Corporation 




                                                               12                                    UNITED STATES DISTRICT COURT
                                       San Francisco 




                                                               13                               NORTHERN DISTRICT OF CALIFORNIA

                                                               14

                                                               15   MAY LIM-WAPNIARSKI,                                   CASE NO. 4:18-cv-06667-HSG

                                                               16                       Plaintiff,                        STIPULATION AND ORDER
                                                                                                                          DISMISSING ACTION WITH PREJUDICE
                                                               17   v.

                                                               18   LIBERTY LIFE ASSURANCE
                                                                    COMPANY OF BOSTON,
                                                               19
                                                                                        Defendant.
                                                               20

                                                               21            IT IS HEREBY STIPULATED by and between Plaintiff MAY LIM-WAPNIARSKI
                                                               22   and Defendant LIBERTY LIFE ASSURANCE COMPANY OF BOSTON, by and through their
                                                               23   respective attorneys of record, that the above-captioned action shall be, and hereby is, dismissed
                                                               24   with prejudice as to all parties and claims, pursuant to Federal Rules of Civil Procedure
                                                               25   41(a)(1)(A)(ii). Each party shall bear its own attorney’s fees and costs.
                                                               26            All signatories to this Stipulation, and on whose behalf the filing is submitted, concur with
                                                               27   the Stipulation’s content and authorize its filing.
                                                               28
                                                                                                                                      STIPULATION AND ORDER DISMISSING
                                                                    4823-5230-6054.1                                                            ACTION WITH PREJUDICE
                                                                                                                                               CASE NO. 4:18-CV-06667-HSG
                                                                1
                                                                    Dated: January 22, 2019                            ROPERS, MAJESKI, KOHN & BENTLEY
                                                                2

                                                                3
                                                                                                                       By: /s/ Robert M. Forni, Jr.
                                                                4                                                         ROBERT M. FORNI, JR.
                                                                                                                          Attorneys for Defendant, LIBERTY LIFE
                                                                5                                                         ASSURANCE COMPANY OF BOSTON
                                                                6
                                                                    Dated: January 22, 2019                            LAW OFFICES OF P. RANDALL NOAH
                                                                7

                                                                8
                                                                                                                       By: /s/ P. Randall Noah
                                                                9                                                         P. RANDALL NOAH
Ropers Majeski Kohn & Bentley 




                                                                                                                          Attorneys for Plaintiff,
                                                               10                                                         MAY LIM-WAPNIARSKI
                                                               11
                                 A Professional Corporation 




                                                               12
                                       San Francisco 




                                                               13

                                                               14                                                    ORDER
                                                               15            IT IS HEREBY ORDERED that, pursuant to the parties’ Stipulation for Dismissal of
                                                               16   Action with Prejudice and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this action shall be,
                                                               17   and hereby is, dismissed with prejudice in its entirety as to all claims and parties. Each party
                                                               18   shall bear its own attorney’s fees and costs.
                                                               19            IT IS SO ORDERED.
                                                               20

                                                               21   Dated: January 24, 2019
                                                                                                                          Hon. Haywood S. Gilliam, Jr.
                                                               22                                                         United States District Court Judge
                                                               23

                                                               24

                                                               25

                                                               26

                                                               27

                                                               28
                                                                                                                                     STIPULATION AND ORDER DISMISSING
                                                                    4823-5230-6054.1                                -2-                        ACTION WITH PREJUDICE
                                                                                                                                              CASE NO. 4:18-CV-06667-HSG
